DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
   	This Office Action is in response to the amendment filed December 14, 2021 in which claims 1, 2, 15, 17 and 18 were amended and claims 20-21 were added.
 	The rejection of the claims under 35 USC 103 over GB 1,233,658 is withdrawn in view of the amendment to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
 	In claims 1 and 2, the language “one or more additives selected from an organomolybdenum and a thiophosphorous compound is confusing.  Since other compounds appear in the claim, it is not clear whether the organomolybdenum and thiophosphorous compound is a mixture.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US 20090014681).
 	Iyengar teaches a magnetorheological fluid (MR) comprising magnetizable particles dispersed in carrier fluid (see abstract).  The magnetizable particles have a diameter in the range of about 1 to 100 microns (see para 0014-0015).  The carrier fluid will be an organic fluid or oil base fluid such as cycloparaffin oils, paraffins oils, mineral oils, and synthetic hydrocarbon oils such as polyalphaolefins (see para 0023-0025, 0028). The fluid may contain an organomolybdenum compound (see para 0044) and thiophosphorus compounds (see para 0056).  The organomolybdenum is not a required 
 	Iyengar does not exemplify a fluid wherein the amine oleate salt is present.  However, it would have been obvious to one or ordinary skill in the art to prepare such a fluid because Iyengar teaches that alkylamine oleates may be used as the friction modifier.  With respect to the amount of amine oleate, Iyengar uses Molyvan 822 (friction modifier) in an amount of 0.29% (examples).  This teaching suggests that the amine oleate would be used in an amount similar to the amount of Molyvan 822 that is used in the composition.
 	With respect to the viscosity and coefficient of friction, it would be reasonable to expect to obtain the same or similar results as set forth in the claims given that Iyengar teaches similar MR fluids.
Claims 15  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US 20090014681) as applied to claims above, and further in view of Gabriel (US 20100307601).
 	Iyengar has been discussed above.  Iyengar does not specifically teach the use of molybdenum sulfide (friction modifier).  However, Gabriel teaches this compound in a MR fluid similar to Iyengar (see para 0029).
 	It would have been obvious to one of ordinary skill in the art to include molybdenum sulfide because Iyengar uses friction modifiers. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same 
 	With respect to Gabriel not teaching that the MoS2 has an average particle size of less than 2 microns, it would be obvious for the particles to possess such a size because Gabriel teaches that the magnetizable particles have a preferred diameter of 0.1-50 microns.  One skilled in the art would recognize the importance of using other solid materials that have a particle size range similar to the size of the magnetizable particles.
Claims 1, 3-5 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyengar (US 20030209687).
 	Iyengar teaches a magnetorheological fluid (MR) comprising magnetizable particles, a carrier fluid and a lubricative additive (see abstract).  The magnetizable particles have a diameter in the range of less than 25 microns (see para 0015-0016).  The carrier fluid will be an organic fluid such as cycloparaffin oils, paraffins oils, mineral oils and polyalphaolefins (see para 0020-0021). The fluid may contain molybdenum disulfide, an organomolybdenum compound and thiophosphorous compounds (see para 0034-0035).  However, the organomolybdenum compound is not required (see claims). The particle size of the Mo disulfide is equal to or less than 10 microns (see abstract). As the friction modifier, Iyengar uses alkyl amine oleates (see para 0035), which would include tallow alkyl.  Iyengar meets the limitations of the claims other than the differences that are set forth below.

 	With respect to the viscosity and coefficient of friction, it would be reasonable to expect to obtain the same or similar results as set forth in the claims given that Iyengar teaches similar MR fluids.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant arguments regarding claim 2 and its dependents are moot in view of the claims not being rejected over prior art.
 	Applicant argues that Iyengar ‘681 prefers to use organomolybdenum as the antifriction agent and that  	Iyengar ‘681 does not teach that the amine oleate imparts improved low temperature viscosity or improved settling properties to the fluid.
 	Applicant’s data have been reviewed and are not deemed to constitute unexpected results.  Claim 1 is an MR fluid comprising magnetic particles, a carrier fluid, an amine oleate salt and one or more additives.   The examples contain specific mixtures of the additives whereas Claim may only contain 1 additive.  The examiner cannot ascertain if unexpected results are obtained with just one additive in combination with the amine oleate salt.  
 	Applicant argues that Iyengar ‘681 does not contain molybdenum disulfide (MDS) and that claim 1 of the present invention requires this compound.

 	Gabriel teaches that MDS is mixed into the MR fluid.  The magnetic particles in Gabriel have diameters that are 1-30 microns.  The skilled artisan having Gabriel before him/her would recognize and desire micron or submicron MDS particles.
 	Applicant makes a similar argument regarding Iyengar ‘687 with respect to the use of MDS.
 	As state above Claim 1 does not require MDS. Paragraph 0033 of Iyengar ‘687 teaches the MR fluid may contain an antifriction additive (lubricative) such as PTFE, graphite or MDS.  It is clear that either of these compounds with provide antifriction properties to the fluid and there is nothing to show that MDS will not perform just as well as PTFE or graphite.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16078122/20220115